Exhibit 10.1
 
[FORM OF AMENDMENT AGREEMENT TO RESTRICTED STOCK AWARD AGREEMENT – INSIDERS]
 
BE AEROSPACE, INC. 2005 LONG-TERM INCENTIVE PLAN
 
AMENDMENT AGREEMENT TO RESTRICTED STOCK AWARD AGREEMENT
 
Amendment Agreement by and between BE Aerospace, Inc., a Delaware corporation
(the “Company”) and the individual identified below (the “Participant”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to a Restricted Stock Award Agreement dated November 17, 2008,
(the “2008 Award Agreement”) the Participant was granted restricted stock under
the BE Aerospace, Inc. 2005 Long-Term Incentive Plan (the “Plan”);
 
WHEREAS, the Compensation Committee of the Company has determined that it is in
the Company’s best interests to amend the 2008 Award Agreement and in the manner
set forth herein;
 
WHEREAS, the Participant has agreed to the amendment set forth below;
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration the parties hereto hereby
agree as follows:
 
1.  Section 3 of the 2008 Award Agreement is hereby amended in its entirety to
read as follows:
 
“Vesting Schedule.  Subject to the terms and conditions hereof, the Participant
shall vest in the Restricted Stock as follows, unless previously vested or
canceled in accordance with the provisions of the Plan or this Award Agreement:
 
(a) Time-Based Restricted Stock.  On each of December 17, 2009, 2010 and 2011,
thirty-three and one-third percent (33 1/3%) of the Time-Based Restricted Stock
shall vest and no longer be subject to cancellation pursuant to Section 4 or the
transfer restrictions set forth in Section 7.
 
(b) Performance-Based Restricted Stock.  For each twelve (12)-month period
ending December 31, 2009, 2010 and 2011, the Board of Directors will approve an
annual return on equity goal (each, an “Annual Performance Target”).  Subject to
the Company achieving such Annual Performance Targets, on an average basis over
the three (3)-year period ending December 31, 2011 (the “Performance Period” and
such average attainment the “Total Performance Target”), the Performance-Based
Restricted Stock shall vest pursuant to the following terms and no longer be
subject to cancellation pursuant to Section 4 or the transfer restrictions set
forth in Section 7:
 


 
1

--------------------------------------------------------------------------------

 
 
(i)           If the Company achieves or exceeds ninety percent (90%) of the
Total Performance Target, one hundred percent (100%) of the Performance-Based
Restricted Stock shall vest on December 17, 2012 (the “Performance Vesting
Date”).
 
(ii)           If the Company achieves over eighty-five percent (85%) but less
than ninety percent (90%) of the Total Performance Target, between fifty percent
(50%) and one hundred percent (100%) of the Performance-Based Restricted Stock
(as determined on the basis of linear interpolation) shall vest on the
Performance Vesting Date.
 
(iii)           If the Company achieves eighty-five percent (85%) of the Total
Performance Target, fifty percent (50%) of the Performance-Based Restricted
Stock shall vest on the Performance Vesting Date.
 
(iv)           If the Company achieves over eighty percent (80%) but less than
eighty-five percent (85%) of the Total Performance Target, between twenty-five
percent (25%) and fifty percent (50%) of the Performance-Based Restricted Stock
(as determined on the basis of linear interpolation) shall vest on the
Performance Vesting Date.
 
(v)           If the Company achieves less than eighty percent (80%) of the
Total Performance Target, the Participant forfeits the amount of
Performance-Based Restricted Stock that would have vested on the Performance
Vesting Date.
 
The applicable Annual Performance Targets shall be established by the Committee
in writing no later than 90 days after the commencement of each applicable year
during the Performance Period for purposes of Section 162(m) the Internal
Revenue Code of 1986, as amended and the regulations and guidance promulgated
thereunder (the “Code”).”
 
2.  Capitalized terms used herein without definition have the meanings assigned
thereto in the 2008 Award Agreement.
 
3.  Except as modified herein, the 2008 Award Agreement shall remain in full
force and effect.
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment Agreement
effective as of the date set forth below.
 

  BE AEROSPACE, INC.              
 
By:
                                                         
By:
      Date:  
 
Participant    

 
 
 
 
2